DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-10, 19-21, and 24 are rejected under 35 U.S.C. 102a1 as being anticipated by USP 6,187,094 to Mitsuhata et al.
Regarding claims 1,19, and 24, Mitsuhata teaches a recording medium manufacturing apparatus (see abstract and claim 1) comprising:
a material supplying section which includes a storage unit which stores a fiber-containing material containing cellulose fibers (fiber arrangements on substrate, column 7) and a resin (see abstract, column 5, and claim 1);
a carrying body (substrate, see figure 1) which carries the fiber-containing material which is supplied from the material supplying section (not shown by implied in claim 1 as the both the paper substrate and coating materials are supplied to the application portion, see also figure 1);
a transfer-target body onto which the fiber-containing material which is carried by the carrying body is electrostatically transferred (transfer rollers described in Example section as electrostatically transferring the material onto the paper, see figure 1 and column 5); and
an after-treatment unit which performs an after-treatment on the fiber-containing material which is electrostatically transferred onto the transfer-target body (cutting, winding, and other treatments are taught in column 5).
Regarding claim 4, Mitsuhata teaches that the carrying body and the transfer-target body pressurize the fiber-containing material between the carrying body and the transfer-target body (see figure 1 items 22 and 23).
Regarding claim 5, Mitsuhata teaches that the carrying body carries the fiber-containing material which is carried by the carrying body at a first speed V1 (column 8 lines 35-42), wherein the transfer-target body transports the fiber-containing material which is electrostatically transferred onto the transfer-target body at a second speed V2 (see example on column 8), and wherein when the fiber-containing material is electrostatically transferred from the carrying body to the transfer-target body, a transport direction of the fiber-containing material by the carrying body and a transport direction of the fiber-containing material by the transfer-target body are the same direction and a relationship of VI > V2 is satisfied (60 mm/sec vs 20 mm/sec column 8 line s29-42).
Regarding claim 6, Mitsuhata teaches that the carrying body carries the fiber-containing material which is carried by the carrying body at a first speed VI (column 8), wherein the transfer-target body transports the fiber-containing material which is 
Regarding claim 7, Mitsuhata teaches that a relationship |V1| > |V2| is satisfied (60 >20, column 8 lines 39-42).
Regarding claim 8, Mitsuhata teaches an apparatus that is capable of performing  when a weight per unit area of the fiber-containing material which is carried by the carrying body is set to W1 and a weight per unit area of the fiber-containing material which is electrostatically transferred onto the transfer-target body is set to W2, a relationship ofW2/Wl > 1.0 is satisfied.
Regarding claim 9, Mitsuhata teaches a material supplying section is capable of assuming a first position at which it is possible to supply the fiber-containing material to the carrying body and a second position at which the material supplying section is withdrawn from the first position.  In regards to this claim an apparatus merely has to be capable of performing the feature described, which the apparatus is capable of achieving so the claimed limitations are met.  Amendments to specifically describe the physical structure of the apparatus that allows for this to occur would be taken into consideration in a future office action. 
Regarding claims 10 and 20-21, Mitsuhata teaches remains as applied in claim 9 and is further capable of making the claimed assumptions.  If the specific programing or . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over USP 6,187,094 to Mitsuhata et al. in view of Shimazu et al, USP 7,313,338.
Regarding claims 2-3 and 31-32, Mitsuhata teaches a substrate to be utilized but is silent on the specific use of a belt.
In the same field of endeavor, Shimazu teaches an apparatus for transferring a recording medium (see abstract) that utilizes an endless belt as the substrate (see figures that has the preferred electrostatic settings of 10 to the 8th-10 to the 13th Qcm  (see claim 9) for the benefit of being able to accurately control the thickness of the settings and control of the device (column 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the endless belt of Shimazu in the Mitsuhata apparatus for the benefit of having a conventional substrate with specific benefit of actively controlling the operation of the electrostatic operation in a conventional manner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748